Mr. JUSTICE GUILD, dissenting: I must respectfully dissent from the opinion of my colleagues. In People v. Teichler (1974), 19 Ill.App.3d 292, this court, relying upon People v. Nickols (1945), 391 Ill. 565, People v. Moats (1972), 8 Ill.App,3d 944 and People v. Dzielski (1970), 130 Ill.App.2d 581, held that an indictment for forgery which failed to allege or set forth the name of the bank upon which the checks were drawn was fatally defective. The defendant, therein, contended that the failure of the indictment to include the name of the bank upon which the checks were drawn rendered the accusation insufficient because the instrument described in the complaint was not “apparently capable of defrauding another.” I do not believe that Teichler applies to the facts in this case. If it ¿oes I would overrule Teichler for the following reasons: I recognize the recent decision in People v. Gilmore (1975), 28 Ill.App.3d 130, 328 N.E.2d 53, wherein the court there held the forgery indictment defective which failed to name the payee in the description of the bank check. Notwithstanding the fact that the defendant pled guilty, and stipulated that the payee for the three checks was one C. D. Davis, the appellate court reversed the conviction on the precedent of Niekols and Moats, observing that the supreme court has denied petition for leave to appeal in People v. TeicKler, thusly indicating no intention on the part of the supreme court to modify the conclusion in Niekols or Moats or TeicKler. The court specifically observed that it was “particularly unfortunate” to have to reverse where the record showed in fact that the check was payable to G. D. Davis and in fact negotiated by defendant Gilmore, who pretended to be C. D. Davis. Nonetheless, the court concluded that it was bound by the above-mentioned decisions of Niekols and Moats. In People v. Mahle (1974), 57 Ill.2d 279, 312 N.E.2d 267, 270, the supreme court considered the appeal of conviction of deceptive practices to which the defendant had pled guilty. The allegation in the appeal was the misnomer of the parties defrauded. The supreme court, in affirming the conviction, stated: “In the case at bar, the defendant made no attack upon the in-formations until the appeal. Had the defendant had any doubt as to the identity of the victims of his deceptive practices, he could have removed the doubt by the use of a bill of particulars.” 57 Ill.2d 279, 282. In commenting upon People v. Crouch (1983), 29 Ill.2d 485, 194 N.E.2d 248, the supreme court, in People ex rel. Miller v. Pate (1969), 42 Ill.2d 283, 287, 246 N.E.2d 225, 227, stated: “The Crouch case, in our judgment, evidences a disposition by this court to reject, rather than to retain, technical pleading requirements in forgery cases.” Lastly, in People v. Jones (1973), 53 Ill.2d 460, 464, 292 N.E.2d 361, 363, the court stated: “The liberalization of criminal pleading also reflects a lessening in importance of the indictment’s secondary functions. The indictment as a means of informing defendants of particulars concerning the case is now far overshadowed by the array of discovery procedures available to the defense. Similarly, the time when an indictment defined the limits of jeopardy has passed and a prior prosecution on the same facts may be proved by resort to the record. (See, e.g., People v. Jankowski (1945), 391 Ill. 298, 302.) The primary safeguard of indictment by grand jury, which remains secured to criminal defendants, is to protect individuals from the caprice of the public prosecutor. ‘The very purpose of the requirement that a man be indicted by grand jury is to limit his jeopardy to offenses charged by a group of his fellow citizens acting independently of either prosecuting attorney or judge.’ Stirone v. United States (1960), 361 U.S. 212, 218, 4 L.Ed.2d 252, 257, 80 S.Ct. 270. 273.” In the case before us, the defendant, at the time of the preliminary hearing 2 days before he was indicted, was confronted with the original of the forged check he attempted to cash at the National Tea Store. Likewise, no objection to the insufficiency of the indictment was raised in any way in the trial court and the check in question was admitted into evidence without objection. I do agree that the time has come to recognize that mere technicalities in indictments, which in no way prejudice the defense where the facts are well known to the defendant before and dming the trial, should not be used as a basis for reversal. I believe that this is what the supreme court has stated in People v. Jones. I would affirm the conviction.